Case: 2:11-cv-01016-EAS-MRM Doc #: 2487 Filed: 09/13/19 Page: 1 of 3 PAGEID #: 127459




                     IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

  IN RE: OHIO EXECUTION                   :
  PROTOCOL LITIGATION                     :      Case No. 2:11-cv-1016
                                          :
                                          :      Chief Judge Edmund A. Sargus, Jr.
                                          :
  This document relates to:               :      Magistrate Judge Michael R. Merz
  All Plaintiffs                          :


             STATE ACTOR DEFENDANTS’ MOTION FOR PERMISSION
             TO REMOVE AND DISPOSE OF EXPIRED DRUGS AT SOCF


        The State Defendants hereby give notice of their intention to immediately

  proceed with the orderly removal and disposal of the expired execution drugs in their

  possession at the Southern Ohio Correctional Facility (SOCF). The Ohio Department of

  Rehabilitation and Correction currently possesses a quantity of execution drugs at

  SOCF, all of which have expired, under the control of the responsible pharmacist at

  SOCF, Defendant Richard Theodore.

        Given the Court’s previous orders concerning preservation of evidence,

  including preserving execution drugs utilized for executions, and out of an abundance

  of caution, the State Defendants are seeking the Court’s approval to proceed with the

  orderly removal and disposal of all of the expired execution drugs at SOCF.

        With the Court’s approval, Mr. Theodore will remove and dispose of the expired

  drugs at SOCF. He will document his actions regarding the removal and disposal of the

  expired drugs by identifying the names and quantities of the drugs to be disposed, in
Case: 2:11-cv-01016-EAS-MRM Doc #: 2487 Filed: 09/13/19 Page: 2 of 3 PAGEID #: 127460




  accordance with Ohio Board of Pharmacy standard procedures. The Defendants will

  provide copies of those documents to the Plaintiffs and will subsequently provide

  notice to the Court that the disposal has been completed.

        If the Court grants permission to destroy the drugs, the motions by Plaintiff

  Cleveland Jackson and Kareem Jackson for preliminary injunctions to prevent the use of

  expired drugs will become moot.

        Pursuant to Local Rule 7.3, Defendants have conferred with counsel for Plaintiffs

  Cleveland Jackson, James Hanna, Melvin Bonnell and Kareem Jackson, and they have

  consented.



                                          Respectfully submitted,

                                          DAVE YOST
                                          Ohio Attorney General

                                          s/ Charles L. Wille
                                          CHARLES L. WILLE (0056444)*
                                                 *Lead Trial Attorney
                                          CHARLES A. SCHNEIDER (0005821)
                                          THOMAS E. MADDEN (0077069)
                                          Assistant Attorneys General
                                          Criminal Justice Section, Capital Crimes Unit
                                          150 East Gay Street, 16th Floor
                                          Columbus, Ohio 43215
                                          T: (614) 728-7055; F: (614) 728-9327
                                          Charles.Wille@ohioattorneygeneral.gov
                                          Charles.Schneider@ohioattorneygeneral.gov
                                          Thomas.Madden@ohioattorneygeneral.gov




                                             2
Case: 2:11-cv-01016-EAS-MRM Doc #: 2487 Filed: 09/13/19 Page: 3 of 3 PAGEID #: 127461




                                            BRIAN M. KNEAFSEY, JR. (0061441)
                                            ANNE BERRY STRAIT (0012256)
                                            Assistant Attorneys General
                                            Ohio Attorney General Court of Claims
                                            150 East Gay Street, 18th Floor
                                            Columbus, OH 43215
                                            Brian.Kneafsey@OhioAttorneyGeneral.gov
                                            Anne.Strait@OhioAttorneyGeneral.gov


                                            KATHERINE E. MULLIN (0084122)
                                            CHRISTOPHER D. SCHROEDER (0089855)
                                            Special Assistant Attorneys General
                                            Cuyahoga County Prosecutor’s Office
                                            1200 Ontario Street, 8th Floor
                                            Cleveland, OH 44113
                                            kemullin@prosecutor.cuyahogacounty.us
                                            cschroeder@prosecutor.cuyahogacounty.us

                                            COUNSEL FOR DEFENDANTS




                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the foregoing

  State Actor Defendants’ Motion for Permission to Remove and Dispose of Expired Drugs was

  filed electronically this 13th day of September, 2019. Notice of this filing will be sent to

  all parties by operation of the Court’s electronic filing system. Parties may access this

  filing through the Court’s system.


                                            s/ Charles L. Wille
                                            CHARLES L. WILLE (0056444)
                                            Assistant Attorney General




                                               3
